Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2005/0053508 to Morozumi et al (Morozumi).
In Reference to Claim 1
Morozumi discloses a compressor comprising: a casing (Fig. 1, 2) that defines a reservoir space (Fig. 1, O) configured to store oil, the casing comprising a discharger (Fig. 1, 24) disposed at a side of the casing and configured to discharge refrigerant; a driver (Fig. 1, 5) coupled to an inner circumferential surface of the casing; a rotation shaft (Fig. 1, 6) rotatably coupled to the driver and configured to supply the oil; and a compressing assembly (Fig. 1, 4) that is coupled to the rotation shaft, that is configured to be lubricated 
In Reference to Claim 2
Morozumi discloses the decompressing structure (Fig. 1, annotated by the examiner) is inserted into the oil transfer channel and disposed in parallel to the rotation shaft. (As showed in Fig. 1)


    PNG
    media_image1.png
    580
    606
    media_image1.png
    Greyscale

Claims 5-7, 10, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,596,520 to Arata et al (Arata).
In Reference to Claim 5
Arata discloses a compressor comprising: a casing (Fig. 3, 1) that defines a reservoir space (Fig. 1, 22) configured to store oil, the casing comprising a discharger (Fig. a, 19) disposed at a side of the casing and configured to discharge a refrigerant; a driver (Fig. 1, 3) coupled to an inner circumferential surface of the casing; a rotation shaft (Fig. 1, 14) rotatably coupled to the driver and configured to supply the oil; and a compressing assembly (Fig. 1, 2) that is coupled to the rotation shaft, that is configured to be lubricated with the oil, and that is configured to compress the refrigerant, wherein the compressing assembly comprises: an orbiting scroll (Fig. 1, 6) coupled to the rotation shaft and configured to orbit based on rotation of the rotation shaft, a fixed scroll (Fig. 1, 5) that is engaged with the orbiting scroll 

    PNG
    media_image2.png
    369
    461
    media_image2.png
    Greyscale

In Reference to Claim 6
Arata discloses the fixed scroll further defines a receiving hole (Fig. 4, annotated by the examiner) that extends from one surface of the fixed scroll to the fixed channel, and wherein the decompressing structure (Fig. 4, 37)  is inserted into the receiving hole.
In Reference to Claim 7
Arata discloses the decompressing structure comprises: a decompressing pin (Fig. 4, 36b) inserted into the fixed channel; and a decompressing head (Fig. 4, 37a) disposed on one end of the decompressing 
In Reference to Claim 10
Arata discloses a decompressing pin (Fig. 4, 37b) inserted into the fixed channel; and  40Attorney Docket No.: 19819-1286001 Client Ref.: OP-2018-0504-US-000/AE; LGE Ref.: 18ACL180US02 a decompressing cover  (Fig. 4, 39) coupled to the receiving hole and configured to restrict escape of the decompressing pin from the fixed channel.
In Reference to Claim 18
Arata discloses the fixed scroll further defines a receiving hole (Fig. 4, annotated by the examiner) that extends from one surface (Fig. 4, annotated by the examiner) of the fixed scroll to the fixed channel, and wherein the decompressing structure (Fig. 4, 37) is inserted into the receiving hole.
In Reference to Claim 19
Arata discloses the decompressing structure comprises: a decompressing pin (Fig. 4, 37b) inserted into the fixed channel; and a decompressing head (Fig. 4, 37a) disposed on one end of the decompressing pin, and wherein a diameter of the decompressing head is greater than a diameter of the decompressing pin.
In Reference to Claim 20
Arata discloses a decompressing pin (Fig. 4, 37b) inserted into the fixed channel; and  40Attorney Docket No.: 19819-1286001 Client Ref.: OP-2018-0504-US-000/AE; LGE Ref.: 18ACL180US02 a decompressing cover  (Fig. 4, 39) coupled to the receiving hole and configured to restrict escape of the decompressing pin from the fixed channel.
Allowable Subject Matter
Claims 3,4, 8, 9, 11-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/10/21